DETAILED ACTION

The instant application having application No 16/814086 filed on 03/10/2020 is presented for examination by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the Figure 1.  No new matter should be entered.

Examiner Notice
Claim 1 would be allowable if (i) claim 5 is incorporated into the independent claim 1.
The claims 1 and 3 have the conditional limitation “whether or not there are” and “communication unit whose communicable distance”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190037034, Jan. 31, 2019) in view of et al. (US 20200073391, Mar. 5, 2020).

	Regarding Claim 1, Lee discloses a vehicle control system, comprising a first communication unit that communicates with a first mobile terminal via a first communication path (page 20, par (0277), line 1-10, a plurality of mobile terminals capable of controlling the vehicle, a mobile terminal capable of controlling the vehicle can include a first mobile terminal (wherein first mobile terminal communicate via first communication path)); 
	a second communication unit that communicates with a second mobile terminal via a second communication path(page 20, par(0277), line 1-10, a plurality of mobile terminals capable of controlling the vehicle, a mobile terminal capable of controlling the vehicle can include a second mobile terminal(wherein first mobile terminal communicate via first communication path)); 
	a vehicle control unit that controls an action of a vehicle(page 20, par(0277), line 1-10, a plurality of mobile terminals capable of controlling the vehicle, a mobile terminal capable of controlling the vehicle); 
	a transmission control unit that transmits control commands received by the first communication unit and the second communication unit to the vehicle control unit(page 1, par(0011), line 1-10, controller configured to transmit a control signal associated with the vehicle through the communication unit in response to the request signal, wherein the communication unit includes the controller determines  to transmit a control signal associated with the vehicle based on the location of the mobile terminal).
	Lee discloses all aspects of the claimed invention, except control command detection unit that detects whether or not there are a plurality of the control commands for a same control target received within a prescribed time, wherein when the control command detection unit detects that a plurality of the control commands are received within the prescribed time,  the transmission control unit transmits the control commands to the vehicle control unit in order according to a prescribed priority order,  and the vehicle control unit processes the control commands received from the transmission control unit in a received order to control the action of the vehicle.
	 the same field of invention teaches control command detection unit that detects whether or not there are a plurality of the control commands for a same control target received within a prescribed time, wherein when the control command detection unit detects that a plurality of the control commands are received within the prescribed time,  the transmission control unit transmits the control commands to the vehicle control unit in order according to a prescribed priority order,  and the vehicle control unit processes the control commands received from the transmission control unit in a received order to control the action of the vehicle(, page 4, par(0090), line 1-20, transmit control messages to a unmanned vehicle, the controller of the unmanned vehicle receives the control messages transmitted by at least two automatic driving physical apparatuses within a time window(received within the time period), and the control message of each of the automatic driving physical apparatuses includes indication information(wherein indication information  is a control vehicle information); each of the automatic driving physical apparatuses is disposed in the unmanned, a plurality of time windows are set, and a plurality of control messages are received in each time window, also  see par(0095), a pre-stored priority list, an automatic driving physical apparatus identifier having a highest priority, where the priority list includes an automatic driving physical apparatus identifier having a priority order).
Lee and are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vehicle control unit processes the control commands received from the transmission control unit in a received order to control the action of the vehicle the teaching of Lee to include the controller of the unmanned vehicle receives the control messages transmitted by at least two automatic driving physical apparatuses within a time window the teaching of Choi because it is providing techniques for controlling an unmanned vehicle including determining optimal control message according to the indication message in each of the control message.

	Regarding Claim 2, Lee discloses all aspects of the claimed invention, except a third communication unit that communicates with a display apparatus provided in the vehicle via a third communication path, wherein the transmission control unit transmits the control commands received by the third communication unit to the vehicle control unit in order according to the prescribed priority order.
	 the same field of invention teaches a third communication unit that communicates with a display apparatus provided in the vehicle via a third  (, page 4, par(0090), line 1-20, each of the automatic driving physical apparatuses is disposed in the unmanned, a plurality of time windows are set, and a plurality of control messages are received in each time window, also  see par(0095), a pre-stored priority list, an automatic driving physical apparatus identifier having a highest priority, where the priority list includes an automatic driving physical apparatus identifier having a priority order).

	Regarding Claim 3, Lee discloses the transmission control unit transmits, to the vehicle control unit, the control command received by the
communication unit whose communicable distance from the vehicle is the longest, on a priority basis(page 19, par(0259), line 10-20, to determine a distance between the vehicle and the mobile terminal based on the intensity of a signal received through the short-range communication module(wherein it is ordinary in the art short-range or long-range)).

	Regarding Claim 4, Lee discloses a positional information detection unit that detects positional information included in the control commands, wherein the transmission control unit transmits, to the vehicle control unit, the control command having the positional information that shows the longest distance with respect to the position of the vehicle, on a priority basis(page 13, par(0173), line 1-10, the controller determine the mobile terminal moves closer to or away from the vehicle, based on the location information of the vehicle and the position trajectory of the mobile terminal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
SASAKI et al. (US 20190082016, Mar. 14, 2019) teaches Network HUB, Transfer Method, and Onboard Network System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/